Exhibit 10.20.1


THIS WARRANT AND THE SHARES ISSUABLE HEREUNDER HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE "ACT"), OR THE SECURITIES LAWS OF
ANY STATE AND, EXCEPT AND PURSUANT TO THE PROVISIONS OF ARTICLE 5 BELOW, MAY NOT
BE OFFERED, SOLD OR OTHERWISE TRANSFERRED, PLEDGED OR HYPOTHECATED UNLESS AND
UNTIL REGISTERED UNDER SAID ACT AND APPLICABLE STATE SECURITIES LAW OR, IN THE
OPINION OF LEGAL COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO THE ISSUER OF
THESE SECURITIES, SUCH OFFER, SALE OR TRANSFER, PLEDGE OR HYPOTHECATION IS
EXEMPT FROM REGISTRATION.




WARRANT TO PURCHASE STOCK
Company:
TRANSPHORM, INC., a Delaware corporation
Number of Shares:
36,471 (Subject to Section 1.7)
Class of Stock:
Series C Preferred (Subject to Section 1.7)
Warrant Price:
$ 2.879 per share (Subject to Section 1.7)
Issue Date:
November 3, 2010
Expiration Date:
The 10th anniversary after the Issue Date
Credit Facility:
This Warrant is issued in connection with the Facility B Equipment Advances
referenced in the Loan and Security Agreement between Company and Silicon Valley
Bank dated as January 25,2008 as amended by the certain First Amendment to Loan
and Security Agreement dated as of October 1, 2008, that certain Second
Amendment to Loan and Security Agreement dated as of April 15, 2009 and that
certain Third Amendment to Loan and Security Agreement dated as of November 3,
2010.



THIS WARRANT CERTIFIES THAT, for good and valuable consideration, SILICON VALLEY
BANK (Silicon Valley Bank, together with any registered holder from time to time
of this Warrant or any holder of the shares issuable or issued upon exercise of
this Warrant, "Holder") is entitled to purchase lhe number of fully paid and
nonassessable shares of the class of securities (the "Shares") of the Company at
the Warrant Price, all as sel forth above and as adjusted pursuant to Article 2
of this Warrant, subject to the provisions and upon the terms and conditions set
forth in this Warrant.



ARTICLE1.
EXERCISE.



1.1    Method of Exercise. Holder may exercise this Warrant by delivering a duly
executed Notice of Exercise in substantially the form attached as Appendix 1 to
the principal office of the Company. Unless Holder is exercising the conversion
right set forth in Article 1.2, Holder shall also deliver to the Company a
check, wire transfer (to an account designated by the Company), or other form of
payment acceptable to the Company for the aggregate Warrant Price for the Shares
being purchased.


1.2    Conversion Right. In lieu of exercising this Warrant as specified in
Article 1.1, Holder may from time to time convert !his Warran!, in whole or in
part, into a number of Shares detenmined by dividing (a) the aggregate fair
market value of the Shares or other securities otherwise issuable upon exercise
of this Warrant minus the aggregate Warrant Price of such Shares by (b) the fair
market value of one Share. The fair market value of the Shares shall be
determined pursuant to Article 1.3.


1.3    Fair Market Value. If the Company's common stock is traded in a public
market and the Shares are common stock, the fair market value of each Share
shall be the closing


1

--------------------------------------------------------------------------------




price of a Share reported for the business day immediately before Holder
delivers its Notice of Exercise to the Company (or in the instance where lhe
Warrant is exercised immediately prior lo the effectiveness of the Company's
initial public offering, the "price to public" per share price specified ln the
final prospectus relating to such offering). If the Company's common stock is
traded in a public market and the Shares are preferred stock, the fair market
value of a Share shall be the closing price of a share of the Company's common
stock reported for the business day immediately before Holder delivers its
Notice of Exercise to the Company (or, in the instance where the Warrant is
exercised immediately prior to the effectiveness of the Company's initial public
offering, the initial "price to public' per share price specified in the final
prospectus relating to such offering), in both cases, multiplied by the number
of shares of the Company's common stock into which a Share is convertible. If
the Company's common stock is not traded in a public market, the Board of
Directors of the Company shall determine fair market value in its reasonable
good faith judgment.


1.4    Delivery of Certificate and New Warrant. Promptly after Holder exercises
or converts this Warrant and, if applicable, the Company receives payment of the
aggregate Warrant Price, the Company shall deliver to Holder certificates for
the Shares acquired and, if this Warrant has not been fully exercised or
converted and has not expired, a new Warrant representing the Shares not so
acquired.


1.5    Replacement of Warrants. On receipt of evidence reasonably satisfactory
to the Company of the Joss, theft, destruction or mutilation of this Warrant
and, in the case of loss, theft or destruction, on delivery of an indemnity
agreement reasonably satisfactory in form and amount to the Company or, in the
case of mutilation on surrender and cancellation of this Warrant, the Company
shall execute and deliver, in lieu of this Warrant, a new warrant of like tenor.


1.6    Treatment of Warrant Upon Acquisition of Company.


1.6.1    "Acquisition". For the purpose of this Warrant, "Acquisition" means any
sale, license, or other disposition of all or substantially all of the assets of
the Company, or any reorganization, consolidation, or merger of the Company
where Holders of the Company's securities before the transaction beneficially
own less than 50% of the outstanding voting securities of the surviving entity
after the transaction.


1.6.2    Treatment of Warrant at Acquisition.


A)    Upon the written request of lhe Company, Holder agrees that, in the event
of an Acquisition that is not an asset sale and in which the sole consideration
is cash, either (a) Holder shall exercise its conversion or purchase right under
this Warrant and such exercise will be deemed effective immediately prior to the
consummation of such Acquisition or (b) if Holder elects not to exercise the
Warrant, this Warrant will expire upon the consummation of such Acquisition. The
Company shall provide Holder with written notice of its request relating to the
foregoing (together with such reasonable information as Holder may request in
connection with such contemplated Acquisition giving rise to such notice), which
is to be delivered to Holder not less than ten (10) days prior to the closing of
the proposed Acquisition.


B)    Upon the written request of the Company, Holder agrees that, in the event
of an Acquisition that is an "arms length" sale of all or substantially all of
the Company's assets (and only its assets) to a third party that is not an
Affiliate (as defined below) of the Company (a "True Asset Sale"), either (a)
Holder shall exercise Its conversion or purchase right under this Warrant and
such exercise will be deemed effective immediately prior to the consummation of
such True Asset Sale or (b) if Holder elects not to exercise lhe Warrant, this
Warrant will continue until lhe Expiration Date if the Company continues as a
going concern following the closing of any such True Asset Sale. The Company
shall provide Holder with written notice of its request relating lo the
foregoing (together


2

--------------------------------------------------------------------------------




with such reasonable information as Holder may request in connection with such
contemplated Acquisition giving rise to such notice), which is to be delivered
to Holder not less than ten (10) days prior to the closing of the proposed
Acquisition.


C)    Upon the written request of the Company, Holder agrees that, in the event
of a stock for stock Acquisition of the Company by a publicly traded acquirer
If, on the record date for the Acquisition, the fair market value of the Shares
(or other securities issuable upon exercise of this Warrant) is equal lo or
greater than four (4) times the Warrant Price, Company may require the Warrant
to be deemed automatically exercised and the Holder shall participate in the
Acquisition as a holder of the Shares (or other securities issuable upon
exercise of the Warrant) on the same terms as other holders of the same class of
securities of the Company.


D)    Upon the closing of any Acquisition other than those particularly
described in subsections (A), (B) and (C) above, the successor entity shall
assume the obligations of this warrant, and this Warrant shall be exercisable
for the same securities, cash, and property as would be payable for the Shares
issuable upon exercise of the unexercised portion of this warrant as if such
Shares were outstanding on the record date for the Acquisition and subsequent
closing. The Warrant Price and/or number of Shares shall be adjusted
accordingly.


As used herein "Affiliate" shall mean any person or entity that owns or controls
directly or indirectly ten (10) percent or more of the stock of Company, any
person or entity that controls or is controlled by or is under common control
with such persons or entities, and each of such person's or entity's officers,
directors, joint venturers or partners, as applicable.


1.7    Adjustment in Underlying Preferred Stock Price and Exercise Price. If the
company sells and issues to investors preferred stock in the Next Equity
Financing (as defined below). at Bank's sole option, this Warrant may,
concurrent with the closing of the Next Equity Financing, be adjusted to instead
be exercisable for shares of the same series and class and bearing the same
rights, preferences, and privileges of such shares of stock, with the Warrant
Price hereunder adjusted to equal the per share purchase price of such stock
issued in the Next Equity Financing and the number of such shares subject to
this Warrant adjusted to equal One Hundred Five Thousand Dollars ($105,000)
divided by such modified per share Warrant Price. For purposes of this Warrant,
"Next Equity Financing" means the next bona fide sale (or series of related
sales) to investors by the Company of its preferred stock following the Issue
Date resulting in aggregate cash proceeds to the Company of not less than
$1,000,000.



ARTICLE 2.    ADJUSTMENTS TO THE SHARES.


2.1    Stock Dividends, Splits, Etc. If the Company declares or pays a dividend
on the Shares payable in common stock, or other securities, then upon exercise
of this Warrant, tor each Share acquired, Holder shall receive, without cost to
Holder, the total number and kind of securities to which Holder would have been
entitled had Holder owned the Shares of record as of the date the dividend
occurred. If the Company subdivides the Shares by reclassification or otherwise
into a greater number of shares or takes any other action which increase the
amount of stock into which the Shares are convertible, the number of shares
purchasable hereunder shall be proportionately increased and the Warrant Price
shall be proportionately decreased. If the outstanding shares are combined or
consolidated, by reclassification or otherwise, into a lesser number of shares,
the Warrant Price shall be proportionately increased and the number of Shares
shall be proportionately decreased.


2.2    Reclassification, Exchange, Combinations or Substitution. Upon any
reclassification, exchange, substitution, or other event that results in a
change of the number and/or class of the securities issuable upon exercise or
conversion of this Warrant, Holder shall be entitled to receive, upon exercise
or conversion of this Warrant, the number and kind of securities


3

--------------------------------------------------------------------------------




and property that Holder would have received for the Shares if this Warrant had
been exercised immediately before such reclassification, exchange, substitution,
or other event. Such an event shall include any automatic conversion of the
outstanding or issuable securities of the Company of the same class or series as
the Shares to common stock pursuant to the terms of lhe Company's Certificate of
Incorporation upon the closing of a registered public offering of the Company's
common stock. The Company or its successor shall promptly issue to Holder an
amendment to this Warrant setting forth the number and kind of such new
securities or other property issuable upon exercise or conversion of this
Warrant as a result of such reclassification, exchange, substitution or other
event that results in a change of the number and/or class of securities issuable
upon exercise or conversion of this Warrant. The amendment to this Warrant shall
provide for adjustments which shall be as nearly equivalent as may be
practicable to the adjustments provided for in this Article 2 including, without
limitation, adjustments to the Warrant Price and to the number of securities or
property issuable upon exercise of the new Warrant. The provisions of this
Article 2.2 shall similarly apply to successive reclassifications, exchanges,
substitutions, or other events.


2.3    Adjustments for Diluting Issuances. The Warrant Price and the number of
Shares issuable upon exercise of this Warrant or, if the Shares are preferred
stock, the number of shares of common stock issuable upon conversion of the
Shares, shall be subject to adjustment, from time to time in the manner set
forth in the Company's Certificate of Incorporation as if the Shares were issued
and outstanding on and as of the date of any such required adjustment. The
provisions set forth for the Shares in the Company's Certificate of
Incorporation relating to the above in effect as of the Issue Date may not be
amended, modified or waived, without the prior written consent of Holder unless
such amendment, modification or waiver affects the rights associated with the
Shares in the same manner as such amendment, modification or waiver affects the
rights associated with all other shares of the same series and class as the
Shares granted to Holder.


2.4    No Impairment. The Company shall not, by amendment of its Certificate of
Incorporation or through a reorganization, transfer of assets, consolidation,
merger, dissolution. issue, or sale of securities or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms to be
observed or performed under this Warrant by the Company, but shall at all times
in good faith assist in carrying out of all the provisions of this Article 2 and
in taking all such action as may be necessary or appropriate to protect Holder's
rights under this Article against impairment.


2.5    Fractional Shares. No fractional Shares shall be issuable upon exercise
or conversion of this Warrant and the number of Shares to be issued shall be
rounded down to the nearest whole Share. If a fractional share interest arises
upon any exercise or conversion of the Warrant. the Company shall eliminate such
fractional share interest by paying Holder the amount computed by multiplying
the fractional interest by the fair market value of a full Share.


2.6    Certificate as to Adjustments. Upon each adjustment of the Warrant Price,
the Company shall promptly notify Holder in writing, and, at the Company's
expense, promptly compute such adjustment, and furnish Holder with a certificate
of its Chief Financial Officer or other duly authorized officer setting forth
such adjustment and the facts upon which such adjustment is based. The Company
shall, upon written request, furnish Holder a certificate setting forth the
Warrant Price in effect upon lhe date thereof and the series of adjustments
leading to such Warrant Price.



ARTICLE 3.    REPRESENTATIONS AND COVENANTS OF THE COMPANY.


3.1    Representations and Warranties. The Company represents and warrants to
Holder as of the date hereof as follows:




4

--------------------------------------------------------------------------------




(a)    The initial Warrant Price referenced on the first page of this Warrant is
not greater than (i) the price per share at which the Shares were last issued in
an arms-length transaction in which at least $500,000 of the Shares were sold
and (ii) the fair market value of the Shares as of the date of this Warrant.


(b)    All Shares which may be Issued upon the exercise of the purchase right
represented by this Warrant, and all securities, if any, issuable upon
conversion of the Shares, shall, upon issuance, be duly authorized, validly
issued, fully paid and nonassessable, and free of any liens and encumbrances
except for restrictions on transfer provided for herein or under applicable
federal and state securities laws.


(c)    The Company's capitalization table attached hereto as Schedule 1 is true
and complete as of the Issue Date.


3.2    Notice of Certain Events. If the Company proposes at any time (a) to
declare any dividend or distribution upon any of its stock, whether in cash,
property, stock, or other securities and whether or not a regular cash dividend;
(b) to offer for sale any shares of the Company's capital stock to holders of
its Series B Preferred Stock (or other securities convertible into such capital
stock), other than (i) pursuant to the Company's stock option or other
compensatory plans, (ii) in connection with commercial credit arrangements or
equipment financings, or (iii) in connection with strategic transactions for
purposes other than capital raising; (c) to effect any reclassification or
recapitalization of any of its stock; or (d) offer holders of registration
rights the opportunity to participate in an underwritten public offering of the
Company's securities for cash, then, in connection with each such event, the
Company shall give Holder: (1) at least 10 days prior written notice of the date
on which a record will be taken for such dividend, distribution, or subscription
rights (and specifying the date on which Holders of common stock will be
entitled thereto) or for determining rights to vote, if any, in respect of the
matters referred to in (a) and (b) above; (2) in the case of the matters
referred to in (c) above at least 10 days prior written notice of the date when
the same will take place (and specifying the date on which Holders of common
stock will be entitled to exchange their common stock for securities or other
property deliverable upon the occurrence of such event); and (3) in the case of
the matter referred to in (d) above, the same notice as is given to Holders of
such registration rights. Company will also provide information requested by
Holder reasonably necessary to enable Holder to comply with Holder's accounting
or reporting requirements.


3.3    Registration Under Securities Act of 1933. as amended. The Company agrees
that the Shares or, if the Shares are convertible into common stock of the
Company, such common stock, shall have the rights and obligations set forth in
Section 2.2, Sections 2.4 through 2.11, Section 2.13 and Section 5 (the "Holder
Sections") of the Company's Second Amended and Restated Investors' Rights
Agreement dated as of April 26, 2010, as may be amended from time to lime (the
"Rights Agreement") and shall be considered a "Holder" for purposes of the
Holder Sections only. The Holder Sections may not be amended, modified or waived
without the prior written consent of Holder unless such amendment, modification
or waiver affects the rights associated with the Shares in the same manner as
such amendment, modification, or waiver affects the rights associated with all
other shares of the same series and class as the Shares granted to Holder.


3.4    No Shareholder Rights. Except as provided in this Warrant, Holder will
not have any rights as a shareholder of the Company until the exercise of this
Warrant.



ARTICLE 4.    REPRESENTATIONS. WARRANTIES OF HOLDER. Holder represents and
warrants to the Company as follows:


4.1    Purchase for Own Account. This Warrant and the securities to be acquired
upon exercise of this Warrant by Holder will be acquired for investment for
Holder's account,


5

--------------------------------------------------------------------------------




not as a nominee or agent, and not with a view to the public resale or
distribution within the meaning of the Act. Holder also represents that Holder
has not been formed for the specific purpose of acquiring this Warrant or the
Shares.


4.2    Disclosure of Information. Holder has received or has had full access to
all the information ii considers necessary or appropriate to make an informed
investment decision with respect to the acquisition of this Warrant and its
underlying securities. Holder further has had an opportunity to ask questions
and receive answers from the Company regarding the terms and conditions of the
offering of this Warrant and its underlying securities and to obtain additional
information (to the extent the Company possessed such information or could
acquire it without unreasonable effort or expense) necessary to verify any
information furnished to Holder or to which Holder has access.


4.3    Investment Experience. Holder understands that the purchase of this
Warrant and its underlying securities involves substantial risk. Holder has
experience as an investor in securities of companies in the development stage
and acknowledges that Holder can bear the economic risk of such Holder's
investment in this Warrant and its underlying securities and has such knowledge
and experience in financial or business matters that Holder is capable of
evaluating the merits and risks of its investment in this Warrant and its
underlying securities and/or has a preexisting personal or business relationship
with the Company and certain of its officers, directors or controlling persons
of a nature and duration that enables Holder to be aware of the character,
business acumen and financial circumstances of such persons.


4.4    Accredited Investor Status. Holder is an "accredited investor" within the
meaning of Regulation D promulgated under the Act.


4.5    The Act. Holder understands that this Warrant and the Shares issuable
upon exercise or conversion hereof have not been registered under the Act in
reliance upon a specific exemption therefrom, which exemption depends upon,
among other things, the bona fide nature of Holder's investment intent as
expressed herein. Holder understands that this Warrant and the Shares issued
upon any exercise or conversion hereof must be held indefinitely unless
subsequently registered under the Act and qualified under applicable state
securities laws, or unless exemption from such registration and qualification
are otherwise available.



ARTICLE 5.    MISCELLANEOUS.


5.1    This Warrant is exercisable in whole or in part at any time and from time
to time on or before the Expiration Date.


5.2    Legends. This Warrant and the Shares (and the securities issuable,
directly or indirectly, upon conversion of the Shares, if any) shall be
imprinted with a legend in substantially the following form:




6

--------------------------------------------------------------------------------




THIS WARRANT AND THE SHARES ISSUABLE HEREUNDER HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE "ACT"), OR THE SECURITIES LAWS OF
ANY STATE AND, EXCEPT AND PURSUANT TO THE PROVISIONS OF ARTICLE 5 BELOW, MAY NOT
BE OFFERED, SOLD OR OTHERWISE TRANSFERRED, PLEDGED OR HYPOTHECATED UNLESS AND
UNTIL REGISTERED UNDER SAID ACT AND APPLICABLE STATE SECURITIES LAW OR, IN THE
OPINION OF LEGAL COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO THE ISSUER OF
THESE SECURITIES, SUCH OFFER, SALE OR TRANSFER, PLEDGE OR HYPOTHECATJON IS
EXEMPT FROM REGISTRATION.



5.3    Compliance with Securities Laws on Transfer. This Warrant and the Shares
issuable upon exercise of this Warrant (and the securities issuable, directly or
indirectly, upon conversion of the Shares, if any) may not be transferred or
assigned in whole or in part without compliance with applicable federal and
state securities laws by the transferor and the transferee (including, without
limitaUon, the delivery of investment representation letters and legal opinions
reasonably satisfactory to the Company, as reasonably requested by the Company).
The Company shall not require Silicon Valley Bank ("Bank") to provide an opinion
of counsel if the transfer is to Bank's parent company, SVB Financial Group
(formerly Silicon Valley Bancshares), or any other affiliate (as "affiliate" is
defined under the Act) of Bank. Additionally, the Company shall also not require
an opinion of counsel if there is no material question as to the availability of
current information as referenced in Rule 144(c), Holder represents that it has
complied with Rule 144(d) and (e) in reasonable detail, the selling broker
represents that it has complied with Rule 144(f), and the Company is provided
with a copy of Holder's notice of proposed sale.


5.4    Transfer Procedure. After receipt by Bank of the executed Warrant, Bank
will transfer all of this Warrant to SVB Financial Group by execution of an
Assignment substantially in the form of Appendix 2. Subject to the provisions of
Article 5.3 and upon providing the Company with written notice, SVB Financial
Group and any subsequent Holder may transfer all or part of this Warrant or the
Shares issuable upon exercise of this Warrant (or the Shares issuable directly
or indirectly, upon conversion of the Shares, if any) to any transferee,
provided, however, in connection with any such transfer, SVB Financial Group or
any subsequent Holder will give the Company notice of the portion of the Warrant
being transferred with the name, address and taxpayer identification number of
the transferee and Holder will surrender this Warrant to the Company for
reissuance to the transferee(s) (and Holder if applicable). The Company may
refuse to transfer this Warrant or the Shares to any person or entity who
directly competes with the Company, unless, in either case, the stock of the
Company is publicly traded.


5.5    Notices. All notices and other communications from the Company to Holder,
or vice versa, shall be deemed delivered and effective when given personally or
mailed by first-class registered or certified mail, postage prepaid, at such
address as may have been furnished to the Company or Holder, as the case may (or
on the first business day after transmission by facsimile) be, in writing by the
Company or such Holder from time to time. Effective upon receipt of the fully
executed Warrant and the initial transfer described in Article 5.4 above, all
notices to Holder shall be addressed as follows until the Company receives
notice of a change of address in connection with a transfer or otherwise:


SVB Financial Group
Attn: Treasury Department
3003 Tasman Drive, HA 200
Santa Clara, CA 95054
Telephone: 408-654-7400


7

--------------------------------------------------------------------------------




Facsimile: 408-496-2405


Notice to the Company shall be addressed as follows until Holder receives notice
of a change in address:


TRANSPHORM, INC.
115 Castilian Drive
Goleta, CA 93117
Attn: Primit Parikh
Telephone: (805)-456-1300
Facsimile: (805) 967-5793


5.6    Waiver. This Warrant and any term hereof may be changed, waived,
discharged or terminated only by an instrument in writing signed by the party
against which enforcement of such change, waiver, discharge or termination is
sought.


5.7    Attorneys' Fees. In the event of any dispute between the parties
concerning the terms and provisions of this Warrant, the party prevailing in
such dispute shall be entitled to collect from the other party all costs
incurred in such dispute, including reasonable attorneys' fees.


5.8    Automatic Conversion upon Expiration. In the event that, upon the
Expiration Date, the fair market value of one Share (or other security issuable
upon the exercise hereof) as determined in accordance with Section 1.3 above is
greater than the Warrant Price in effect on such date, then this Warrant shall
automatically be deemed on and as of such date to be converted pursuant to
Section 1.2 above as to all Shares (or such other securities) for which it shall
not previously have been exercised or converted, and the Company shall promptly
deliver a certificate representing the Shares (or such other securities) issued
upon such conversion to Holder.


5.9    Counterparts. This Warrant may be executed in counterparts, all of which
together shall constitute one and the same agreement.


5.10    Governing Law. This Warrant shall be governed by and construed in
accordance with the laws of the State of California, without giving effect to
its principles regarding conflicts of law.






[Signature page follows.]




8

--------------------------------------------------------------------------------





"COMPANY"
 
Date:
November 03, 2010
 
 
 
 
 
TRANSPHORM, INC.
 
 
 
 
 
 
 
 
By:
/s/ Umesh Mishra
 
By:
/s/ Primit Parikh
 
 
 
 
 
Name:
Umesh Mishra, Chairman & CEO
 
Name:
Primit Parikh, President & COO
 
(Print)
 
 
(Print)
Title:
Chairman of the Board, President or Vice President
 
Title:
Chief Financial Officer, Secretary, Assistant Treasurer or Assistant Secretary
 
 
 
 
 
"HOLDER"
 
 
 
 
 
 
 
 
SILICON VALLEY BANK
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Jack Garza
 
 
 
 
 
 
 
 
Name:
Jack Garza
 
 
 
 
(Print)
 
 
 
Title:
Relationship Manager
 
 
 








--------------------------------------------------------------------------------








SCHEDULE 1


CAPITALIZATION TABLE


[See attached.]





--------------------------------------------------------------------------------






APPENDIX 1


NOTICE OF EXERCISE




1.    Holder elects to purchase ____________ shares of the Common/Series ____
Preferred [strike one] Stock of TRANSPHORM, INC. pursuant to the terms of the
attached Warrant, and tenders payment of the purchase price of the shares in
full.


[or]


1.    Holder elects to convert the attached Warrant inlo Shares/cash [strike
one] in the manner specified in the Warrant. This conversion is exercised for
__________________ of the Shares covered by the Warrant.


[Strike paragraph that does not apply.]


2.    Please issue a certificate or certificates representing the shares in the
name specified below:




 
Holders Name
 
 
 
 
(Address)





3. By its execution below and for the benefit of the Company, Holder hereby
restates each of the representations and warranties in Article 4 of the Warrant
as the date hereof.


HOLDER:
 
 
 
 
 
 
 
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
(Date):
 
 






--------------------------------------------------------------------------------








APPENDIX 2


ASSIGNMENT






For value received, Silicon Valley Bank hereby sells, assigns and transfers unto


Name:
SVB Financial Group
Address:
3003 Tasman Drive (HA-200)
Santa Clara, CA 95054
 
 
Tax ID:
[***]



that certain Warrant to Purchase Stock issued by TRANSPHORM, INC. (the
"Company'), on


November__, 2010 (the 'Warrant") together with all rights, title and interest
therein.






SILICON VALLEY BANK
 
 
 
 
By:
 
Name:
 
Title:
 



Date:
 







By its execution below, and for the benefit of the Company, SVB Financial Group
makes each of the representations and warranties set forth in Article 4 of the
Warrant and agrees to all other provisions of the Warrant as of the date hereof.
SVB FINANCIAL GROUP
 
 
 
 
By:
 
 
Name:
 
 
Title:
 
 




